Citation Nr: 0533127	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  99-15 032	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot. 
 
4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 until 
February 1950, and from August 1950 to July 1951.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 1998 rating decision of the Cleveland, Ohio Regional 
Office (RO) that among other things, granted service 
connection for peripheral neuropathy of each foot, each rated 
10 percent disabling, effective from April 14, 1998.  This 
matter is also on appeal from a November 1999 rating decision 
that denied TDIU.  An April 2002 RO determination denied 
service connection for peripheral vascular disease of the 
lower extremities from which the veteran has also filed a 
timely appeal.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
the rating to be assigned effective from the date of award of 
service connection--in this case, April 14, 1998.

The case underwent development at the Board in about 
September 2002, and was remanded by the Board to the RO in 
September 2003. 

In correspondence to the RO dated in February 2000, the 
appellant appears to raise the issue of service connection 
for a back disorder secondary to service-connected 
disability.  This matter is referred to the RO for 
clarification and appropriate action.

The issues of entitlement to initial ratings in excess of 10 
percent for peripheral neuropathy of the feet are addressed 
in the remand portion of the decision below.  Consideration 
of the issue of a total disability rating based on individual 
unemployability will be deferred pending completion of the 
development sought in the remand.


FINDING OF FACT

The veteran does not have peripheral vascular disease of the 
lower extremities.


CONCLUSION OF LAW

The veteran does not have peripheral vascular disease of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in February and March 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim of service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of a personal 
hearing, and extensive VA and private clinical records have 
been received and associated with the claims folder, 
including some from the Franciscan Hospital.  The veteran was 
afforded a number of VA examinations over the years.  The 
case underwent development at the Board in September 2002 and 
was remanded in December September 2003 for compliance with 
the VCAA.  Under these circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Turning to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  This 
includes disability made chronically worse by service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records reflect that the veteran was 
treated for a number of lower extremity symptoms and 
condition in service, to include cellulitis of the right leg 
in May 1948, traumatic hematoma of the right calf between 
June and August 1948, phlebitis of the right leg between 
October and December 1948, and bilateral leg phlebitis in 
January 1949.  Following a post-service VA examination in May 
1953, pertinent diagnoses were rendered of scar residual of 
hematoma of the right gastrocnemius muscle, varicose veins of 
the right leg, and residuals of left knee strain.

By rating action dated in July 1953, service connection was 
established for right below-the-knee minimal varicose veins 
and nontender scar of the right leg, each rated zero percent 
disabling.

The veteran filed a claim for cold weather injury residuals 
of the feet and ankles in April 1998.  He stated that he had 
had ongoing problems with the feet and ankles since returning 
from the Korean War, including numbness, discoloration and 
circulation difficulties.  

The report of private electrodiagnostic studies performed on 
the veteran in November 1996 were received and were 
interpreted as showing long-standing, slowly progressive 
motor sensory peripheral neuropathy.  

Upon VA examination in August 1998, the veteran described a 
history of severe frostbite while serving in Korea, and 
stated that he had learned to live with residual numbness, 
tingling and discoloration throughout his life.  He said that 
he had additionally developed a burning sensation in his feet 
10 years before, and that such symptoms had gotten 
progressively worse.  The veteran related that polyneuropathy 
had been diagnosed in the VA neurology clinic.  Following 
examination and diagnostic testing, a pertinent diagnosis of 
frostbite of the feet with delayed sequelae, to include 
peripheral neuropathy and cold sensitization, was made.  

By rating action dated in December 1998, service connection 
was granted for frostbite of the feet, each foot rated 10 
percent disabling, as well as peripheral neuropathy of the 
feet, each rated 10 percent disabling.  The 10 percent 
ratings for frostbite of the feet were increased to 30 
percent disabling and 20 percent disabling, respectively, by 
rating action dated in July 1999.  The rating for left foot 
frostbite residuals was increased to 30 percent by rating 
action dated in September 2001.

Following cold injury protocol examination in March 2000 by a 
VA physician's assistant, a diagnosis was rendered of status-
post cold injury, both feet, with subjective description of 
arterial spasm consistent with Raynaud's syndrome.  The 
examiner went on to say that the spasm and cramping the 
veteran experienced were directly related to compromised 
arterial circulation, most likely secondary to cold injury 
described by him.  On VA peripheral nerves examination in May 
2000, an impression of sensory neuropathy was rendered.  The 
examiner opined that "[o]ur assessment at this time is that 
the sensory neuropathy is not related to the frostbite injury 
in 1950."  

The veteran underwent an additional cold injury protocol 
examination in March 2001.  A comprehensive background 
chronology of in-service injury and subsequent treatment 
course were recited.  Following physical examination, 
pertinent diagnoses were rendered of history of cold injury 
to the feet with chronic fungal infection of the nails and of 
the skin of the feet, arthritis in one joint of a foot, as 
likely as not secondary to cold injury, and sensory 
neuropathy in both lower legs.  It was opined that this was 
of much more recent onset than cold injury, but was as likely 
as not worse than it would have been had the veteran not had 
the cold injury.  A diagnosis of varicose veins of both lower 
extremities with no evidence of complications was also 
provided.

A VA examination of the arteries and veins was conducted in 
September 2001.  The examiner, a physician's assistant, 
stated that the purpose of the examination was to discuss 
whether or not the veteran had peripheral vascular disease of 
the lower extremities, and, if so, whether it was related in 
any way to his service-connected disabilities of the lower 
extremities.  The examiner noted that the claims folder was 
reviewed.  Pertinent history was recounted.  A physical 
examination was performed and Doppler studies were 
accomplished.  In the ensuing diagnosis, the examiner stated 
that the known and established diagnosis for the veteran was 
frostbite and peripheral neuropathy of both feet, varicose 
veins of the right leg, and superficial varicosities of both 
lower extremities.  In a note to the examination report, the 
examiner added that the veteran had peripheral vascular 
disease, but that it was not likely secondary to the 
veteran's known history of frostbite, peripheral neuropathy 
or varicose veins.  

VA outpatient clinical records dated between 1998 and 2002 
show that the appellant was seen intermittently for lower 
extremity complaints, to include claudication-like symptoms.  
In this regard, the primary diagnoses were peripheral sensory 
neuropathy.  In April 2000, he reported having a burning 
sensation of both lower extremities and feet with associated 
tingling and numbness.  Electromyogram and nerve conduction 
studies were performed.  In the impression following 
examination, the examiner stated the findings were suggestive 
of mild sensory neuropathy without evidence of demyelinating 
neuropathy.  It was found that there was no evidence of 
axonal neuropathy, flexopathy, myopathy or motor neuron 
disease on examination.  Doppler studies performed in July 
2002 were interpreted as showing no evidence of peripheral 
vascular disease.  

The veteran was afforded a VA neurological examination in 
April 2003.  It was noted that one of issues was to clarify 
the etiology of the veteran's peripheral vascular disease, if 
extant.  In a lengthy discourse, the examiner stated that the 
appellant did not have peripheral vascular disease, but 
rather, had sclerotic vessels which occurred with aging, and 
caused the vessels to become less pliable.  It was noted that 
he did not have any interference with his circulation of the 
arterial vessels, as confirmed by Doppler studies that were 
attached.  The examiner related that the veteran had 
superficial varicose veins of the legs, but did not have 
significant deep vein thrombosis.  It was reported that 
sensory neuropathy of the feet had been documented since 
1992.  The examiner added that the appellant had no evidence 
of other causes of peripheral vascular disease, to include 
vitamin B12 or B6 deficiency.  Following examination, a 
pertinent diagnosis of longstanding sensory neuropathy of 
both feet was rendered.  The examiner again noted that the 
veteran did not have peripheral vascular disease.  

The veteran was afforded a VA examination in March 2004, 
whereupon a diagnosis of bilateral lower extremity painful 
sensory neuropathy was rendered.

The appellant contends that he now has peripheral vascular 
disease for which service connection should be granted.  

The evidence in this instance shows that the veteran was 
treated for several disabilities of the lower extremities in 
service, but no diagnosis of peripheral vascular disease was 
recorded.  The record reflects he was found to have 
peripheral neuropathy of both legs in the early 1990s, as 
confirmed by diagnostic studies.  The post-service record is 
silent for any peripheral vascular process until March 2000 
when a VA physician's assistant opined that the appellant 
subjectively described symptoms felt to be consistent with 
Raynaud's and compromised arterial circulation.  In September 
2001 a VA physician's assistant noted that the appellant had 
peripheral vascular disease.  The Board points out, however, 
that Doppler studies in July 2000 disclosed no evidence of 
this disease.  Moreover, the record reflects that when 
subsequently evaluated in April 2003, the medical doctor 
examiner was unequivocal in asserting that the veteran did 
not have peripheral vascular disease, but rather had 
sclerotic vessel disease that was a function of aging.  The 
negative Doppler studies were cited in support of this 
opinion.  The Board thus finds that the medical doctor's 
opinion, supported by the objective Doppler studies, is of 
greater evidentiary value, especially in view the 
overwhelming other clinical evidence of record where 
examinations were conducted and no such disease found.  The 
April 2003 examiner provides detailed explanation and reasons 
for his conclusion that others have not.  The Board therefore 
gives this conclusion greater weight.

The Board points out that in order for service connection to 
be warranted, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
possibility of peripheral vascular disease has been 
investigated and the conclusion by diagnostic study and 
medical professional opinion is that the veteran does not 
experience it.  In the absence of current disability, service 
connection may not be awarded.  38 C.F.R. §§ 1110, 1131.  The 
veteran himself has no medical knowledge or expertise to 
diagnose peripheral vascular disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board thus finds that as there is no current peripheral 
vascular disease, service connection must therefore be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral vascular disease  of the 
lower extremities is denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected peripheral neuropathy of the feet have 
increased in severity and warrant a rating in excess of the 
current 10 percent evaluation for each foot.  A worsening of 
symptoms was also noted when he was last examined by VA in 
March 2004.

Review of the record discloses that when this case was 
remanded for further development in September 2003, it was 
requested that the appellant be afforded a VA examination to 
obtain a medical opinion that evaluated his symptoms in terms 
pertinent to the applicable rating criteria.  It was found 
that a prior examination report prepared in April 2003 was 
inadequate for rating purposes because it did not contain 
sufficient detail to evaluate the service-connected 
peripheral neuropathy.  The Board noted that the VA 
examination report failed to indicate findings specific to 
the veteran's feet as to the extent to which they might have 
been affected by paralysis, neuritis and/or neuralgia.  In 
the instructions to the RO, it was requested that such 
findings, if any, be qualified in terms of whether they were 
mild, moderate, moderately severe, or severe incomplete 
paralysis, neuritis, or neuralgia.  The Board observes, 
however, that in the VA examination report prepared in March 
2004, the examiner did not specifically address the veteran's 
disability in this way.  The Board thus finds that this later 
examination and report are also inadequate for rating 
purposes, and that the appellant must be afforded additional 
VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  
The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The Board 
recognizes the RO's concern as expressed in the most recent 
supplemental statement of the case that the rule against 
pyramiding not be violated; however, the veteran has symptoms 
other than pain, such as decreased vibration and dysesthesia 
on sensory examination.  Such problems need to be equated to 
the terms by which peripheral nerve disabilities are rated.)  

The Board also observes that the appellant continues to 
receive VA outpatient treatment for lower extremity 
disability.  The most recent records date through January 
2005.  Therefore, all subsequent VA outpatient clinical data 
should be requested and associated with the claims folder. 

Accordingly, this case is REMANDED for the following actions:

1.  All of the veteran's VA outpatient 
records prepared since January 2005 
should be requested and associated with 
the claims folder.

2.  After receipt of the above, the 
veteran should be scheduled for a VA 
neurology examination, preferably by an 
examiner other than the one who 
conducted the April 2003 examination, 
to assess the severity of the service-
connected peripheral neuropathy of each 
foot.  The claims file and a copy of 
this remand must be made available to 
and be reviewed by the examiner.  

The examiner should determine the 
current severity of the veteran's 
peripheral neuropathy of each foot.  In 
doing so, the examiner should also 
identify the specific nerves that are 
affected or seemingly affected so that 
the proper rating criteria may be 
applied.  All pertinent symptomatology 
related solely to peripheral neuropathy 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to the 
extent of paralysis/neuritis/neuralgia 
of each foot, if any (i.e., whether 
there is mild, moderate, moderately 
severe, or severe incomplete paralysis 
(including marked muscular atrophy with 
any severe incomplete paralysis) or 
complete paralysis of each affected 
nerve).  See 38 C.F.R. § 4.124a (2005).

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken, it should be 
returned to the examiner for necessary 
corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal, to include the 
TDIU question.  If any benefit sought 
is not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


